AlleN, J.,
dissenting: I do not agree to tbe disposition of tbis case, because there was no one in being at the time of the expiration of the time for cutting the timber to whom the money for the extension could be paid, as the title had descended to infants without guardian, and the money was paid to the guardian as soon as one was appointed and before one year of the extension period had expired.
I also think, in any event, provision ought to be made for the return of the amount paid to the guardian.